TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00214-CR







Rhonda Burns, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY


NO. 434083, HONORABLE DAVID PURYEAR, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of driving while intoxicated.  See Tex. Penal Code
Ann. § 49.04(a) (West Supp. 1996).  The county court at law assessed punishment at incarceration
for 180 days and a $2000 fine, but suspended imposition of sentence and placed appellant on
community supervision.

	Appellant represents herself on appeal.  In response to the Clerk's notice that the
statement of facts was overdue, appellant wrote a letter which, upon examination, was filed as a
narrative statement of facts and brief.  See Tex. R. App. P. 53(i).  In this letter, appellant
describes the events leading up to and following her arrest.  Appellant complains that her car and
personal items were unlawfully searched, but does not state that these searches produced any
evidence used against her at trial.  She states that she was "harassed" to give a statement but she
refused.  She also states that several violations of law were committed at her trial, but does not
specify what they were.  Appellant provides no argument or authorities.

	No reversible error is presented.  The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Affirmed

Filed:   August 28, 1996

Do Not Publish